Pee Curiam.
The only questions which arise on this appeal are questions of fact. The argument in behalf of the appellant is devoted wholly to the effort to show that “this appellant, Catharine Lefferts, is the daughter or child of William Darling, deceased, the testator herein.” The evidence bearing on the issue of kinship is considered so fully, so fairly, and so satisfactorily in the opinion of Surrogate Rollins that an extended discussion of the proofs on our part would be little more than a repetition of the views which he has expressed. It is only necessary to say, therefore, that we deem his conclusions amply sustained by the testimony, and, indeed, it is difficult to perceive how any other result could have been reached. The decree should be affirmed, with costs.